[Cite as State ex rel. Cline v. Abke Trucking, Inc., 137 Ohio St.3d 557, 2013-Ohio-5159.]




    THE STATE EX REL. CLINE, APPELLEE, v. ABKE TRUCKING, INC., ET AL.;
                  INDUSTRIAL COMMISSION OF OHIO, APPELLANT.
     [Cite as State ex rel. Cline v. Abke Trucking, Inc., 137 Ohio St.3d 557,
                                     2013-Ohio-5159.]
Workers’ Compensation—Court of appeals’ judgment reversed and State ex rel.
        Noll relief granted.
(No. 2012-1017—Submitted September 10, 2013—Decided November 27, 2013.)
      APPEAL from the Court of Appeals for Franklin County, No. 10AP-888,
                                     2012-Ohio-1914.
                                 ____________________
        Per Curiam.
        {¶ 1} The Industrial Commission appeals the judgment of the court of
appeals issuing a writ of mandamus that ordered the commission to vacate its
order of December 14, 2009, and to enter a new order that determines appellee
Fred Cline’s request for temporary-total-disability compensation.
        {¶ 2} Because the Industrial Commission’s December 14, 2009 order did
not meet the standards of State ex rel. Noll v. Indus. Comm., 57 Ohio St.3d 203,
567 N.E.2d 245 (1991), we reverse the judgment of the court of appeals and issue
a limited writ of mandamus returning the matter to the commission to explain its
reasoning and conclusions regarding Cline’s termination of employment from
Abke Trucking, Inc., and, if necessary, regarding his continued participation in
the workforce.
        {¶ 3} Cline was injured on August 27, 2008, while working as a truck
driver for Abke. His claim was allowed for contusion of the left hip and later for
bursitis. He was placed on medical restrictions and assigned to modified duty
                           SUPREME COURT OF OHIO




offsite with the American Red Cross, where he was required to document his
hours and send his weekly attendance record to Abke.
       {¶ 4} Cline’s physician released him to return to work on March 25,
2009, with no restrictions. On that day, he underwent a medical examination in
order to renew his commercial driver’s license and answered questions on the
examination form.    Under health history, Cline indicated “no” when asked
whether he had diabetes or elevated blood sugar. He signed the form certifying
that his answers were complete and true.
       {¶ 5} Two days later, Abke notified Cline in a letter that he was
terminated as of March 25, 2009:


              It has come to our attention that you have been using a
       medication that would not allow you to operate a commercial
       vehicle.   According to FMCSR [Federal Motor Carrier Safety
       Regulations] regulation[] 391.41(b)(3) you cannot operate a
       commercial vehicle if you have diabetes currently requiring insulin
       for control. Records indicate that you are currently taking Lantus
       which is insulin for diabetes. Given this information you are no
       longer eligible to drive [a] truck for Abke Trucking Inc.       In
       addition, concern of your knowingly reporting you worked on
       January 19 and February 16 while not actually working is a serious
       violation of falsifying a time card and is cause for immediate
       discharge on the first violation. Given this information you are
       considered terminated as of March 25, 2009.


       {¶ 6} Cline later obtained a job as a truck driver for Hoekstra
Transportation, L.L.C., but was terminated on June 25, 2009.




                                           2
                               January Term, 2013




        {¶ 7} On July 1, 2009, Dr. David Ervin, Cline’s treating physician,
certified that Cline was temporarily and totally disabled as a result of his
industrial injury.      The bureau granted Cline temporary-total-disability
compensation beginning July 1, 2009. A district hearing officer affirmed.
        {¶ 8} In December 2009, a staff hearing officer vacated that decision and
denied temporary-total-disability compensation. The hearing officer determined
that Cline’s termination from Abke for violating written work rules was a
voluntary abandonment of employment that barred compensation for temporary
total disability.
        {¶ 9} Cline filed an original action in mandamus in the Tenth District
Court of Appeals. He alleged that the commission’s decision was not supported
by the evidence and constituted an abuse of discretion.
        {¶ 10} The court of appeals determined that Cline could not be ineligible
for temporary-total-disability compensation for being an insulin-dependent
diabetic, the medical condition that prevented him from returning to his former
position of employment, and that the commission had abused its discretion in
finding that Cline had falsified two time cards. Thus, the court concluded that the
commission had abused its discretion when it determined that Cline was ineligible
for temporary-total-disability compensation based upon his termination of
employment from Abke. 10th Dist. Franklin No. 10AP-888, 2012-Ohio-1914,
¶ 10-13, 63, 81.
        {¶ 11} The dissenting judge concluded that the commission’s order failed
to specifically state the evidence relied upon or explain the reasoning for the
decision denying benefits, in violation of Noll, 57 Ohio St.3d 203, 567 N.E.2d
245, and thus, she would have issued a limited writ ordering the commission to
reconsider its decision. 2012-Ohio-1914 at ¶ 19, 24.
        {¶ 12} The commission filed an appeal as of right in this court.




                                         3
                            SUPREME COURT OF OHIO




       {¶ 13} A claimant who voluntarily leaves his or her former position of
employment for reasons unrelated to an industrial injury cannot receive
temporary-total-disability compensation, because the injury no longer is the cause
of the loss of wages. State ex rel. Louisiana-Pacific Corp. v. Indus. Comm., 72
Ohio St.3d 401, 650 N.E.2d 469 (1995).         When an employee is fired as a
consequence of the employee’s misconduct, the discharge may nevertheless
constitute a voluntary abandonment of employment “when the misconduct arises
from the claimant’s violation of a written work rule that (1) clearly defined the
prohibited conduct, (2) identified the misconduct as a dischargeable offense, and
(3) was known or should have been known to the employee.” State ex rel. Brown
v. Hoover Universal, Inc., 132 Ohio St.3d 520, 2012-Ohio-3895, 974 N.E.2d
1198, ¶ 1.
       {¶ 14} The commission’s December 2009 order summarily concluded,
without direct reference to any evidence in the record, that Cline had been
terminated as of March 25, 2009, based upon his violation of written work rules:


       Federal regulations prohibit a driver from operating a commercial
       vehicle if the driver has diabetes which requires insulin for control.
       The records in file indicate that [Cline] was taking the prescription
       drug Lantus, which is a form of insulin prescribed for diabetes.
       Furthermore, [Cline] falsified his time cards for the dates of
       1/19/2009 and 2/16/2009.


The hearing officer did not identify the evidence relied upon but merely
concluded that as a result of the termination, Cline was barred from receiving
compensation for temporary total disability.
       {¶ 15} It is within the discretion of the commission to decide the issue of
voluntary abandonment, and absent an abuse of discretion, the court may not




                                         4
                                January Term, 2013




disturb the commission’s order. See State ex rel. Burley v. Coil Packing, Inc., 31
Ohio St.3d 18, 508 N.E.2d 936 (1987). But the commission must issue an order
that contains sufficient detail of its reasoning and the evidence supporting it to
indicate the grounds underlying its decision. Failure to do so constitutes an abuse
of discretion. State ex rel. Kinnear Div., Harsco Corp. v. Indus. Comm., 77 Ohio
St.3d 258, 261, 673 N.E.2d 1290 (1997).
       {¶ 16} Both parties acknowledge that the order may have failed to meet
the minimum standards for commission orders as set forth in State ex rel. Mitchell
v. Robbins & Myers, Inc., 6 Ohio St.3d 481, 453 N.E.2d 721 (1983), and Noll.
Cline even concedes that the commission’s order “is manifestly inadequate under
Mitchell and Noll” because it “contains no explanation of the rationale for
concluding that [Cline] falsified time cards, nor does it identify any evidence
relied upon by the hearing officer as factual support for that conclusion.”
       {¶ 17} The dissenting opinion stated, “[I]t is unclear from the record or
the [staff hearing officer’s] order whether [Cline] was terminated because he is
insulin-dependent or because he failed to disclose his condition to Abke,” and
“the [staff hearing officer] simply stated that [Cline] ‘falsified his time cards for
the dates of 01/19/2009 and 02/16/2009.’ ” 2012-Ohio-1914 at ¶ 21-22.
       {¶ 18} We agree. The commission failed to specifically state the evidence
relied upon or explain the reasoning behind its decision that Cline had voluntarily
abandoned his employment with Abke, thus making him ineligible for temporary-
total-disability compensation. Without more, the order violates Noll.
       {¶ 19} We reverse the judgment of the court of appeals and issue a limited
writ of mandamus returning the matter to the commission to issue a new order
that specifically states the evidence relied upon and briefly explains its reasoning
consistent with Noll.
                                                                Judgment reversed.




                                         5
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
O’NEILL, JJ., concur.
       FRENCH, J., not participating.
                            ____________________
       Gallon, Takacs, Boissoneault & Schaffer Co., L.P.A., and Theodore A.
Bowman, for appellee.
       Michael DeWine, Attorney General, and Cheryl J. Nester, Assistant
Attorney General, for appellant.
                          ________________________




                                        6